Citation Nr: 0612718	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-19 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of recurrent 
cold injuries to all toes and the bilateral feet. 


ATTORNEY FOR THE BOARD

J. Rose, Counsel 









INTRODUCTION


The veteran had active military service from November 1976 to 
November 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for swelling and 
stiffness of the bilateral arms; status post cold injury of 
the bilateral hands; and mild to moderate residuals of 
recurrent cold injuries of all toes and bilateral feet.  

In a September 2005 decision, the Board denied service 
connection for swelling and stiffness of the bilateral arms 
and status post cold injury of the bilateral hands.  As such, 
these issues are no longer on appeal.  The Board also 
remanded the service connection claim for residuals of 
recurrent cold injuries of all toes and bilateral feet for 
further development.  All developments has been completed and 
the case is again before the Board.  


FINDING OF FACT

The competent medical evidence of record does not show any 
disability of toes or bilateral feet resulting from an in-
service cold injury.


CONCLUSION OF LAW

An in-service cold injury did not result in a disability of 
toes and bilateral feet.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

VA fully notified the veteran of what is required to 
substantiate his claims in a March 2004 letter.  In the 
letter, VA specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  
Additionally, the veteran was requested to submit any 
evidence in his possession.  In addition, the veteran was 
informed of the above regulations in the April 2003 statement 
of the case (SOC) and subsequent supplemental statement of 
the case (SSOC).  The letter, SOC, and SSOC provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations, and a discussion of the facts of the case, 
and the basis for denial.  No other evidence was identified 
or submitted by the veteran.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Furthermore, while 
proper notification was not received prior to the initial 
rating determination, the veteran has not asserted, nor can 
the Board find, that any prejudice to the veteran resulted 
from the post-decisional notice.  As such, the duty to notify 
the veteran was satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103 (2005).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Based on the Board decision below, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

The claims file includes service medical records, service 
personnel records, VA medical records, VA examination 
reports, including etiological report dated in October 2005, 
and statements from the veteran.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

II.  Service Connection 

Here, the veteran contends that his current disability of the 
toes and bilateral feet is related to an in-service cold 
injury.  The veteran stated that from 1977 to 1978 he was 
part of Return of Forces to Germany (REFORGER) and was 
frostbitten due to vehicle break down and no heat and that he 
was seen at a vehicle maintenance collection point by field 
medics, put under observation for 72 hours and then released.  
He also indicated that in 1984 he was on border patrol in a 
tri-zonal point in Germany and that because there was no heat 
in the M112 he was frostbitten.  He stated that he was 
removed from the border area to Camp Gates and put under 
observation for 96 hours with light duty inside.  The veteran 
recalled that the necessary treatment form SF 600 was 
prepared and that once treatment and observation time were 
completed he was returned to his unit or removed from border 
operation to a rear area, never having possession of or 
adding necessary information to the records.  The veteran 
stated he held that the Military Occupational Specialty 
Fields (MOS) of 17K and 96R Ground Surveillance Radar Crewman 
for 20 years and was under extreme environmental and physical 
conditions. He also indicated that he was a forward 
intelligence information collector only being relieved of 
duty when replaced by another team and that replacement 
action sometimes took hours.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Upon review, the service medical records do not show any 
complaints or treatment related to cold injury.  However, an 
April 1995 service medical record and September 1996 service 
retirement physical record show complaints of swollen and 
painful joints.

The veteran's personnel records include a copy of his 1981 
Army Commendation Medal awarded to him for leadership during 
REFORGER 79.  Personnel records also show service in Korea in 
1981 and Germany from 1983 to 1991.  Additionally, his DD 
Form-214 confirms that he served as a Ground Surveillance 
Systems Operator for over 19 years and earned numerous 
decorations and medals including an Army Commendation Medal 
(1st OLC).  While the veteran's lay testimony and 
confirmation from personnel records that his service 
coincided with exposure to low temperature regions of the 
world for at least eight years, the Board points out that 
there are no complaints, findings, or diagnoses of cold 
exposure or injury or history of such in the veteran's 
service medical records.

The Board finds that evidence shows a current disability 
involving the feet.  VA examination report dated in December 
2002 noted clinical findings of cool toes, but nontender, in 
a warm room environment.  The veteran complained of tingling, 
numbing, feeling of swelling and tightness or pain arise 
whenever his feet get cold.  The diagnosis was mild to 
moderate residuals, recurrent cold injuries, all toes, and 
bilateral feet.  

VA examination report dated in August 2003 indicated that the 
veteran had only subjective decrease to light touch sensation 
to the plantar surface of the distal toes bilaterally.  As 
such, the examiner concluded that the cold injuries were very 
mild and not disabling.    

An April 2004 VA examination revealed tender callus beneath 
the left first MCP joint.  There was also beginning stages of 
bunions, but otherwise musculoskeletal changes were 
consistent with age, according to the examiner.  The veteran 
described his feet as having a dark color when exposed to 
cold.  Examination showed that the veteran's feet were normal 
color.  There was no pallor, no dependent rubor, and his feet 
were warm.  An addendum to an April 2004 VA cold injury 
protocol examination report shows that an electromyograph was 
positive for sensory neuropathy of the feet.  Additionally, a 
May 2004 VA vascular lab procedure note shows that Doppler 
studies of the lower limb indicate mild peripheral vascular 
insufficiency.

Here, the central issue on appeal is whether the veteran's 
current feet disability is related to an in-service cold 
injury.  

In an October 2005 VA etiological evaluation, the examiner 
indicated that he reviewed the claims file.  The examiner 
provided a summary of the pertinent evidence and commented 
that in 2003 the only physical finding which would have been 
compatible with cold injury was mild sensory loss at the toe 
tips.  There were also a few symptoms described in the report 
that are compatible with cold injuries, including cold 
sensitivity, hyperhidrosis, and sensory symptoms compatible 
with neuropathy.   The examiner commented that the 2004 
examination report showed some increasing complaints 
compatible with cold injury, but no suggestive physical 
findings, with the exception that no hair growth on the feet.  

The October 2005 examiner also opined that the mild findings 
from the vascular studies performed in 2004 are indicative of 
peripheral arterial vascular insufficiency of the type seen 
with atherosclerotic disease.  The examiner stated that these 
mild findings do not indicate cold injury residuals and are 
not related to frostbite.  The examiner determined that as 
there were no objective findings of cold injury residuals 
other than what could be attributed to known neuropathy, the 
examiner found that it was not at least as likely as not to 
be related to an in-service cold injury.

Upon review, the October 2005 report is based upon review of 
claims file, including prior VA examinations, medical 
records, and all diagnostic testing, and based upon the 
veteran's history.  Here, the examiner summarized the 
veteran's recent medical history concerning his feet 
neuropathy and supported his conclusion based upon the 
findings from those medical records.  While the Board finds 
that even assuming the veteran suffered an in-service cold 
injury based on his statements and personnel records, the 
examiner found that no in-service cold injury treatment was 
noted in the service medical records.  Moreover, the examiner 
concluded that the peripheral arterial vascular insufficiency 
was related to atherosclerotic disease and not cold injury.  
The examiner stated that neuropathy was the only objective 
cold injury finding but found, after review of the records, 
that it was not related to service.  As such, the Board finds 
the October 2005 VA examination report to be competent 
medical evidence that is supported by the record and reasoned 
analysis.  

The Board recognizes the veteran's statements and testimony 
that he believes his disability of his toes and bilateral 
feet is related to his in-service cold injury.  Indeed, the 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, there is no evidence of record 
that the veteran has specialized medical knowledge to be 
competent to offer medical opinion as to cause or etiology of 
the claimed disorders.  See Grottveit v. Brown, 5 Vet. App. 
91. 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The probative persuasive medical evidence shows that 
the veteran's disability of toes and bilateral feet was not 
caused by or related to an in-service cold injury.

The preponderance of the evidence is against the service 
connection claim for a disability of the toes and bilateral 
feet.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of recurrent 
cold injuries to all toes and the bilateral feet is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


